             Case 1:16-cr-00281-PGG Document 951 Filed 02/10/21 Page 1 of 4




  To: Honorable Paul G. Gardephe, U.S. D.J.
                                            - SDNY

  From: Brandon Green, Reg. No. 5640 0-05
                                          4
  Defendant, Pro Se

 cc: AUS A Jessica Feinstein

   Re: Case No. 16 Cr. 281-002 (PGG )

 Date: January 15, 2021

              MR. GRE EN'S WRI TTE N OBJ ECT ION S TO
                                                      THE COU RT'S ORD ER DAT ED:
              NOV EMB ER 19, 2020

     The Defendant in this Case, Bran don Gree
                                                   n, Here by Respectfully Submits thes e Writt
 Objections to this Court's Orde r Dated, Nove                                                  en
                                                mbe r, 19, 2020, to memorialize thes e issu
 record. Below are the following obje ction s                                               es for the
                                              that Mr. Gree n wishes to make:
 1. Mr. Green has been complaining abou t
                                                   Trial Counsel(s) (the attorneys, Eric R. Bres
 Melissa S. Gelller), prior to trial, during trial,                                              lin, and,
                                                    and after trial was over;
 2. This Court should be familiar with som e
                                              of Mr. Gree n's complaints, especially his
 dissatisfaction with Mr. Breslin's and Ms. Gell
                                                 er's Rule(s) 29 and 33 submissions;
 3. Mr. Green tried to put the Cou rt on notic
                                                e about his dissatisfaction of Trial Atto rney
 performance, including their written mate rials                                               s
                                                  like the Rules 29 and 33 submissions, by
 submitting a docu men t titled: Supp leme ntal
                                                 Declaration in Support of the Rule(s) 29 and
 Motions (hereafter "the Supplemental Decl                                                       33
                                              arati on") , dated May 23, 2019;

4. Mr. Green swore, under pena lty of perju
                                            ry, to the Supplemental Declaration befo re
submitting it to the Court's;

5. Mr. Green raised a myriad of issue s insid
                                                 e of his sworn Supplemental Declaration;
other things was his dissatisfaction with Tria                                                 among
                                                l Counsel(s) written submissions with out first
over such with him, and for not raising argu                                                      going
                                              men ts that he asked to be raised (includin
other things, arguments of ineffective assi stan                                             g, among
                                                  ce of counsel (IAC)and prosecutorial misc
                                                                                                 onduct);
6. Mr. Green is not surprised that the Cou rt
                                               does not go into much detail about his Supp
Declaration, and more over the issues raise                                                     leme ntal
                                              d therein, in its Nove mbe r 19, 2020 Order;
example, the Cou rt fails to mention Mr. Gree                                                 for
                                                n's request to look into the Disposition of the
Traffic Stop, and ignored his claims of perju                                                     2010
                                              ry of star witness, CW-Michael Adam s, and
gove rnme nt and prosecutorial misc ondu ct                                                     also for
                                             (that the inve stiga tor lied to the Gran d Jury
                                                                                              here);
7. In the Supplemental Declaration Mr. Gree
                                                 n challenged, inter alia, the weight of the evide
prosecutorial misconduct, !AC, perjury, and                                                         nce,
                                               the Narcotics Conspiracies (Cocaine, Hero
& Marijuana);                                                                                 in, Crac k,

8. Ms. Dolan was hired to represent Mr. Gree
                                             n after he relieved Trial Counsel beca use
issues he was having with them, which were                                                of the
                                            known to the Court, to include his dissa tisfa
                                                                                           ction
           Case 1:16-cr-00281-PGG Document 951 Filed 02/10/21 Page 2 of 4



with Trial Counsel(s) Rule(s) 29 and 33 submissio
                                                  n (something Ms. Dolan even stated at the
substitution hearing);

9. However, before Mr. Green and or Ms. Dola
                                              n could amend/supplement Trial Counsel(s)
submissions in this Case, the Court prematurely
                                                ruled on Mr. Breslin's and Ms. Geller's Rule(s)
29 and 33 submission; the same submission that
                                                 the Court knew that Mr. Green was not
satisfied with--this was highly prejudicial;

10. Moreover, had this Court allowed Ms. Dola
                                              n to amend/supplement the Rule(s) 29 and 33
submissions, Mr. Green's convictions woul d have
                                                 been vacated, and he would no longer be
wrongfully imprisoned today.

11. Furthermore, for some strange reason Mr.
                                               Green's Supplemental Declaration was not
uploaded to Mr. Green's Docket until Janu ary 8,
                                                 2020; after his Rule(s) 29 and 33 submission
was already denied by the Court;

12. However, the Court should have given Ms.
                                             Dolan and Mr. Green an opportunity to
amend/suppress the Rule(s) 29 and 33 submissio
                                               n
    Respectfully Submitted,


    Brandon Green Reg. # 56400-054
    Defendant, Pro Se
               Case 1:16-cr-00281-PGG Document 951 Filed 02/10/21 Page 3 of 4



  To: Honorable Paul G. Gardephe, U.S.
                                       D.J. - SON Y
  From: Brandon Gree n Reg. No. 5640
                                     0-05 4
  Defendant, Pro Se

  cc: AUS A Jess ica Feinstein

    Re: 16 Cr. 281-002 (PG G)

  Date: Janu ary 17, 2021



                                                    LET TER REG ARD ING CLIE NT FILE
      You're Honor:

        Thank you for your time. I'm writing to
                                                  info rm this Cou rt that since my last appe
  I've received the Attorney-Client Privi                                                     aran ce in this matt er
                                          lege Wai ver Form, and what appears
  Client File for me. Missing, however,                                              to be the Atto rney Zoe Dolan's
                                          is my Clie nt File from Trial Counsel(s)
 and Melissa S. Geller. From what I gath                                              the Atto rney s Eric R. Breslin,
                                              er their Clie nt File for me was sent to
 over my Case - on a Flash Drive that                                                   Ms. Dolan - whe n she took
                                           is not work ing. The USB may have a
 just maybe it does not work. I've hear                                              virus on it, may be corrupt, or
                                          d mult iple things.

      In a letter sent from Ms. Dolan to Mr.
                                              Witz el, dated Dec emb er 14, 2020, Ms.
 find enclosed my case file in Brandon                                                    Dolan state s: "Ple ase
                                          Gree n's case. Also included is a flash
counsel Eric Breslin and Melissa Gell                                              drive from pred eces sor
                                        er, whic h I understand was supposed
however, as I mentioned when we spok                                             to contain their clien t file;
                                           e on the phone, the device appears
holds any data. You may wish to cont                                              to be corr upte d or no longer
                                        act them direc tly for anot her copy." Quo
Mr. Witzel, dated: Dec emb er 14, 2020                                              ting Ms. Dola n's Letter to
                                         . Mr. Witz el also informed me - in his
Dolan's Clie nt File and the Wai ver Form                                        letter sent to me with Ms.
                                            - that: "The only item that we received
included in this package is a USB flash                                                from Ms. Dola n that is not
                                           drive. As we have discussed, the flash
readable data." Quoting Mr. Witzel's                                                  drive cont aine d no
                                       Lette r to me dated: Janu ary 8, 2021.

     For som e reason, as far as I know, no
                                               one has tried to contact Mr. Breslin or
working client file for me. I intend on                                                     Ms. Gell er to obtain a
                                        doin g this mys elf since I find it unlikely
however, I feel that the Court's, the Gov                                            that anyo ne else here will;
                                           ernm ent, and Trial Counsel(s) all have
mak e sure that I am provided with this.                                                 a duty and oblig ation to
                                          I need this information. Moreover, until
Counsel's Client File, I cannot adeq uate                                               I receive and revie w Trial
                                           ly prep are my claims regarding, amo
assistance of counsel and prosecutorial                                               ng  othe r things, ineff ectiv e
                                            misc ondu ct.
    Therefore, I ask this Court to plea se
                                           take Noti ce that I'm still without Trial
ask everyone here to assist me in getti                                              Cou nsel (s) Clie nt File; and I
                                        ng this infor mati on so that I can adeq
Order(s), and so I can finish preparing                                           uate ly respond to this Court's
                                         my claim s regarding the violations of
here.                                                                              my rights whic h took place


    Respectfully Submitted,

    - - - -ISi- - - - - - - -
    Brandon Gree n Reg. # 56400-054
    Defendant, Pro Se
    Case 1:16-cr-00281-PGG Document 951 Filed 02/10/21 Page 4 of 4




                                    ...::




                                    ...::
                                    ...:


                                      ::..




                                     :-



                     ~:
                     _,'
0
8




                               rn
                            0-
                            0-
                            IJ"J

                            ..D
                           r-
                           e-
                           rn
                           rl
                           •
                           •
                           •
                           •
                           •
                           r-
                           •
                           O-
                           ri
                           D
                           r-
